Per Curiam :
If, as the appellant alleges in his first assignment of error, the judgment entered by the justice of the peace against R. Gr. Eddy, and in favor of Rose Eddy, was void for want of jurisdiction, it may be that the defendant took no title to the goods in controversy by virtue of the constable’s sale. We do not assent, however, to the proposition that the judgment was void. It was confessed by the defendant in person, in an amicable action before the justice. It was not entered, as was alleged, by virtue of a warrant of attorney. We are unable to see any reason why the judgment is void, or even voidable. Under such circumstances an execution might lawfully issue thereon. For an irregularity in the execution process the defendant therein would have a right to complain. The objection, in this instance, comes from a stranger, who assails its validity and that of the sale had thereupon. It is familiar law that no one can take advantage of a mere irregularity but the defendant himself. There is nothing upon the face of this record to show that the execution was void. It appears from the transcript of the justice that the writ was issued to Constable Megahey. Complaint is made that the court below permitted the justice to be examined as to the meaning of the marks II, on the face of the execution. Unexplained, they do not mean anything, and have no more significance than any other mark or scroll. The court below might well have disregarded it as irrelevant. Under the circumstances, the explanation was not error, and the evidence of the justice was properly admitted. It left the appellant without a case.
Affirmed.